Disney,
concurring: I concur only in the result reached by the majority opinion. I think that the returns filed by the petitioner after petition was filed with the Board and after the proceeding had been set for hearing and continued, without amendment of the petition which was based upon the fact of no returns filed, should not have been considered by the Board. No attempt was made even to amend to conform to proof. The returns, were admitted in evidence over objection, so such amendment if asked should not have been granted. A fair respect for the reasons which form the basis for orderly pleading forbids that returns filed after the pleadings are settled should be regarded as evidence. Anglo-American Direct Tea Trading Co., Ltd., 38 B. T. A. 711, did not present the present question, for there the returns were filed prior to deficiency determined and shortly after filing of returns by the Commissioner. I think the filing of a return “in the manner prescribed in this title” under section 233 of the Revenue Acts herein applicable must be considered in connection with those provisions of the same acts providing for adjudication by the Board of Tax Appeals of the matters arising from the returns and deficiencies determined, and that the Board, in adherence to sound rules of evidence and trial procedure, which make for justice, should not consider returns filed during the pendency of proceedings filed before it in accordance with statute.